986 A.2d 45 (2009)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Richard J. REED, Respondent.
No. 205 MAL 2009.
Supreme Court of Pennsylvania.
November 18, 2009.

ORDER
PER CURIAM.
AND NOW, this 18th day of November, 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. The issue, rephrased for clarity, is:
What is the proper grading of a conviction under 18 Pa.C.S. § 6318, where the trial court at sentencing concluded that the most serious underlying offenses for which the defendant contacted the minor were offenses for which the defendant was acquitted?